DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,752,274. Although the claims at issue are not identical, they are not patentably distinct from each other because a foldable transport device comprising a support member, a frame, a load beam, which have been claimed in previous claims 1-15 of U.S. Patent No. 10,752,274.

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 6-15, 17-19 are rejected under 35 U.S.C. 102(a) as being anticipated by Kady (2002/0153707).
 	Kady in figures 1-10, disclose a foldable transport device for transporting loads over a transport surface, comprising 5a support member (a wheel can be called a support member) for supporting the device on the transport surface and including an upper extent (12), a frame coupled to the support member. The frame being configured to support a load and including a first load beam (24) with a load bearing portion that extends from below to above the upper extent of the support member in all folded/unfolded configurations. Kady also disclose 10a first rotating beam coupled to the frame by a first rotating joint; wherein a portion of the first rotating beam near the first rotating joint is perpendicular to the load bearing portion when the device is in a fully unfolded state; and wherein the portion of the first rotating beam is parallel to the load bearing portion when the frame is in a fully folded state.  

    PNG
    media_image1.png
    573
    609
    media_image1.png
    Greyscale


 	Regarding claim 2, Kady disclose the support member further comprising a wheel.  
 	Regarding claim 3, Kady disclose a handle (14) connected to the first rotating beam, wherein the handle is configured to be telescoping, collapsible or foldable. 
 	Regarding claim 6, Kady disclose a second rotating beam coupled to the frame by a second rotating joint (the second rotating beam is parallel to the first rotating beam).  

 	Regarding claim 8, Kady disclose the second rotating beam, which being configured to receive an urging force to actuate the second rotating joint.  
 	Regarding claim 9, Kady disclose the first and second rotating beam, which 5being configured to actuate the first and second rotating joint independently from each other to fold or unfold the device.  
 	Regarding claim 10, Kady disclose the first rotating joint, which is vertically offset from the second rotating joint.  
 	Regarding claim 11, Kady disclose the portion of the first rotating beam overlaps a corresponding portion of the second rotating beam and configured to lock the frame when the frame is in an unfolded state.  
 	15 Regarding claim 12, Kady disclose a load compartment (24) suspended from the first load beam.  
 	Regarding claim 13, Kady disclose the handle being configured to rotate to align with the first second rotating beam (the handle is foldable or rotatable).  
 	Regarding claim 14, Kady disclose a bag support beam that is extendable or retractable and disposed above the upper extent of the support member (a frame that is located between the first rotating beam and the second rotating beam).  
 	Regarding claim 15, Kady in figures 1-5, disclose a foldable transport device for transporting loads over a transport surface, comprising 25a support member with a largest dimension for supporting the device on the transport surface (a wheel can be considered a support member), a frame coupled to the support member. The frame 


    PNG
    media_image2.png
    581
    579
    media_image2.png
    Greyscale


 	5 Regarding claim 17, Kady disclose a handle (12) connected to the rotating beam wherein the handle is configured to be telescoping, collapsible or foldable.  
 	Regarding claim 18, Kady disclose the handle, which is outboard of the wheels to increase stability and control.  
 	Regarding claim 19, Kady disclose the rotating beam being rotatable to align with the frame such that the first outer load beam, the second outer load beam, the transverse load beam and the portion of the rotating beam are coplanar.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kady as applied to claims 1 and 15 above, and further in view of Petrin (2007/0075105).
  	Kady disclose the handle, but fail to show an attachment device.
 	Petrin in figures 1-5, disclose a trailable backpack comprising an attachment device having a waist belt (140) or a shoulder harness (138). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kady by further comprising the attachment device disclosed by Petrin in order to provide flexibility that user can optionally carry the foldable transport device.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.